

116 HRES 453 IH: Recognizing the month of June as “Immigrant Heritage Month”, a celebration of the accomplishments and contributions immigrants and their children have made in shaping the history, strengthening the economy, and enriching the culture of the United States.
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 453IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Castro of Texas (for himself, Mr. Veasey, Mr. Espaillat, Ms. Schakowsky, Mr. McGovern, Ms. Mucarsel-Powell, Ms. Jackson Lee, Ms. Norton, Ms. Bass, Mr. Case, Ms. Judy Chu of California, Mr. Green of Texas, Mr. Ted Lieu of California, Mrs. Torres of California, Ms. Omar, Ms. Shalala, Ms. Velázquez, Mrs. Napolitano, Mr. Vargas, Mr. Cisneros, Mr. Grijalva, Mr. Takano, Ms. Escobar, Mr. Smith of Washington, Ms. Moore, Mr. Correa, Mr. Cuellar, Mr. García of Illinois, Ms. Eshoo, Ms. Jayapal, Mr. Soto, Ms. Roybal-Allard, Mr. Sires, Mr. Khanna, Mr. Lowenthal, Mr. Engel, Ms. Haaland, Mr. Luján, Ms. Garcia of Texas, Mr. Cox of California, Ms. Lee of California, Ms. Clarke of New York, Mr. Carbajal, Mr. Gallego, Mr. Blumenauer, Ms. Bonamici, Mr. Crow, Mr. Larsen of Washington, Ms. Meng, Mr. Sablan, Ms. Titus, Mr. Doggett, and Mr. Carson of Indiana) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the month of June as Immigrant Heritage Month, a celebration of the accomplishments and contributions immigrants and their children have made in
			 shaping the history, strengthening the economy, and enriching the culture
			 of the United States.
	
 Whereas the United States has always been a Nation of immigrants, and throughout the Nation’s history, immigrants and their children from around the globe have kept our workforce vibrant, our businesses on the cutting edge, and helped to build the greatest economic engine in the world;
 Whereas the entrepreneurial drive and spirit of the Nation is built on our diversity of origins; Whereas it is the American dream that first drew people to the United States and continues to drive business in the Nation;
 Whereas the success of the United States is a result of our many distinct experiences, not in spite of it;
 Whereas as a Nation of immigrants, we must remember the generations of pioneers that helped lay the railroads and build cities, develop new industries, and fuel innovation and the exchange of ideas;
 Whereas immigrants start more than a quarter of all new businesses in the United States, and immigrants and their children start over 40 percent of Fortune 500 companies;
 Whereas these businesses collectively employ tens of millions of Americans and generate more than $5.5 trillion in annual revenue;
 Whereas immigrants enhance the productive capacity of the United States economy and contribute roughly $2 trillion, or about 10 percent of annual GDP;
 Whereas the Nation’s immigrants contribute greatly to the advances in technology and sciences; Whereas 16 percent of all employed college graduates and 54.5 percent of Ph.D.s working in science, technology, engineering, and math fields are immigrants;
 Whereas, between 2006 and 2012, 44 percent of new tech startups in Silicon Valley, widely known as the international hub for technological development and innovation, had at least 1 immigrant founder;
 Whereas immigrants to the Nation plant, cultivate, and harvest the rich diversity of agriculture products available today from the United States farmlands;
 Whereas each immigrant farm employee supports 2 to 3 full-time jobs in processing, transportation, and retail;
 Whereas immigrants involved in agricultural production aid in the Nation’s food security and independence;
 Whereas the work of immigrants has directly enriched United States culture by influencing the performing arts from Broadway to Hollywood, as well as academia, art, music, literature, media, fashion, cuisine, customs, and cultural celebrations enjoyed across the Nation;
 Whereas generations of immigrants have come to the shores from all corners of the globe and tirelessly fought for United States independence and defended our ideals, since the earliest days as a Nation;
 Whereas more than 30,000 lawful permanent residents are serving in the United States Armed Forces; Whereas since 2002, more than 102,000 men and women, including individuals serving in Iraq, Afghanistan, South Korea, Germany, Japan, and elsewhere, have become citizens while wearing the uniform of the United States military;
 Whereas Congress represents a rich diversity of communities across the country and works closely with a variety of diaspora leaders from more than 60 ethnic caucuses to ensure that the voices of United States citizens from all backgrounds are heard; and
 Whereas the United States was founded on the universal promise that we are all created equal: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Immigrant Heritage Month in honor of the accomplishments and role of immigrants and their children in shaping the history and culture of the United States;
 (2)pledges to celebrate immigrant contributions to, and immigrant heritage in, each district; (3)welcomes immigrants and their children to find their place in our vibrant, multiethnic, and integrated society of the United States; and
 (4)encourages the people of the United States to always remember the Nation’s immigrant roots and to commemorate the immigrant communities that continue to move our country forward.
			